I have 
the honour to speak today on behalf of the delegation 
of Romania.

First, I welcome last night’s adoption of Security 
Council resolution 2118 (2013), concerning the 

destruction of Syria’s chemical arsenal. We believe 
that the resolution’s adoption by the Council represents 
a veritable success for the international community 
regarding the Syrian dossier.

I would like to commend the President of the 
General Assembly for his well-deserved election, and 
I wish to assure him of my delegation’s full support 
in the discharge of his important responsibilities. We 
are convinced that his rich experience as a seasoned 
diplomat and the responsibilities that he previously 
assumed in the sphere of international relations are 
unquestionable assets for the success of this session.

My delegation fully supports the statement 
made by Mr. Herman Van Rompuy, President of the 
European Council, on behalf of the European Union 
(see A/68/PV.8) .

In my statement, I would like to touch upon a 
number of matters of interest to my country concerning 
the positive developments that have occurred in the 
activities of the United Nations since our previous 
debate, as well as our expectations for the next period, 
in the three main areas of activity of the United Nations, 
namely, peace and security, development and human 
rights, and democracy and the rule of law.

We believe that the efforts of the international 
community and the results obtained to date in Mali 
represent an encouraging trend for that country and 
for the Sahel region. One year ago, the crisis in Mali 
was a major concern for the Malian population and 
for neighbouring countries. Following the positive 
developments that occurred in the early months of 
2013, the Security Council decided on 25 April, 
through resolution 2100 (2013), that the United Nations 
would participate in restoring the situation in Mali and 
in providing support for the democratic transition in 
that country. Remarkable progress has been achieved 
in the interim. Free and fair presidential elections were 
held, with an unprecedented level of participation of 
the population. Earlier this month, President Ibrahim 
Boubacar Keita was inaugurated, and the Prime 
Minister has already established the new Cabinet.

As a member of the European Union, Romania 
welcomed the adoption of the Security Council resolution 
establishing the United Nations Multidimensional 
Integrated Stabilization Mission in Mali. Similarly, 
my country has also supported the participation of the 
international community in the process of rebuilding 
the capacities and institutions in Mali and has decided 
to join those efforts by contributing a contingent of 
10 military experts to the European Union’s training 
mission in Mali.

(spoke in English)
Allow me to refer to other positive developments 
in the field of peace and security in the past year that 
confirm the contribution of multilateralism to progress 
in the field of peace and security. Ensuring peace and 
security through international cooperation is one of the 
main tasks of the Organization. Within that framework 
we have established important goals for ourselves 
in the past couple of years, and we have proved that 
working together can lead to concrete achievements and 
substantial results. That is the case with the adoption 
of the Arms Trade Treaty. We have managed to jointly 
deliver a concrete tool meant to ensure a safer world 
and address the challenges affecting the security of all 
our citizens. We must continue on that path and bring 
the Treaty into force as soon as possible. I am pleased 
to inform the Assembly that Romania is currently 
undertaking legal domestic procedures in order to 
ratify the Treaty as soon as possible.

Similar progress is expected in other areas 
of multilateral negotiations. Halfway to the next 
Review Conference of Parties to the Treaty on the 
Non-Proliferation of Nuclear Weapons, proceedings at 
the Preparatory Committee, which is being chaired by 
Romania and which held its second session in Geneva 
in April, have revealed that expectations are growing 
that more concrete results will be attained in reaching 
the targets established in the 2010 Non-Proliferation 
Treaty action plan.

Romania is a strong supporter of all endeavours 
aimed at achieving comprehensive peace in the Middle 
East. We support all the initiatives of the Quartet and 
the full implementation of the road-map vision of two 
States — Israel and Palestine — living side by side in 
peace and security. We therefore welcome the recent 
resumption of direct negotiations as a long-awaited 
step forward, made possible by the constant and tireless 
efforts of the United States Administration. We are 
hopeful that both parties will take courageous steps 
aimed at finding a durable solution to a problem of 
supreme concern to their peoples, the region and the 
international community.

We are gratified that, since our last debate, important 
steps have been taken to implement the key provisions 
of the final document of the United Nations Conference 



on Sustainable Development, “The future we want” 
(resolution 66/288, annex). Romania commends the 
efforts and dedication of Brazil and Italy in facilitating 
the complex and strenuous negotiations that led to the 
establishment of the High-level Political Forum and 
made it possible to convene its inaugural meeting on 
24 September. As a member of the Open Working 
Group on Sustainable Development Goals, sharing a 
seat with Poland, Romania is joining efforts in that very 
important process that will craft a comprehensive and 
coherent set of goals for effective delivery and results 
at all levels, in accordance with the Rio de Janeiro 
Conference decisions. The new framework should 
reinforce the international community’s commitment 
to poverty eradication and sustainable development. 
In that respect, we set up an interministerial ad hoc 
working group to develop our national vision to frame 
the future goals we wish to promote, along with our 
partners, during the ongoing negotiations on this issue.

In our view, the sustainable development goals 
(SDGs) should be universal and applicable to all States 
and should provide references and clear suggestions 
for action and innovative mechanisms for measuring 
their implementation, in order to ensure sustainable 
development. At the same time, the goals should be 
based on national ownership and take into account 
differing national circumstances so as to provide 
political space and the right to development for each 
country, and should address, as cross-cutting issues, 
the perspective of human rights, peace and security, 
good governance, gender equality, the rule of law and 
equity. Not least, we welcome the establishment of the 
intergovernmental committee to analyse options for an 
effective sustainable development financing strategy, 
and we encourage its coordination with the other 
relevant processes, in particular the Open Working 
Group on the SDGs.

We strongly believe that the time is ripe to combine 
efforts to define the global development framework 
for the coming decades. The current session of the 
General Assembly represents the best opportunity for 
comprehensive and multilayered interaction to support 
those endeavours. The theme of our political debate, 
as proposed by the President of the General Assembly, 
“The post-2015 development agenda: setting the stage”, 
is a confirmation of that, and we are committed to 
contributing actively to that process.

As a current member of the Human Rights Council, 
we believe that it is our common responsibility to 
create appropriate conditions of human dignity 
and welfare around the world and to make progress 
towards ensuring equality among all human beings. 
The Human Rights Council has proved itself up to its 
mandate, addressing in a prompt manner the situations 
of grave violations of human rights occurring in some 
countries, especially in Syria. We fully commend the 
activity of the Independent Commission of Inquiry on 
the human rights situation in Syria, which reported on 
the violations committed in that country.

We highly appreciate the universal periodic 
review mechanism, which we consider a very useful 
and successful process. We hope that it will remain 
universal. We also commend the professionalism of 
the Office of the United Nations High Commissioner 
for Human Rights, and we strongly believe that its 
independence is essential for the fulfilment of the 
mandates of both the Council and the Office. 

Another major area where the specialized structures 
of the United Nations and their dedicated staff deserve 
our wholehearted appreciation is that of humanitarian 
assistance. In the past year, the number of people in need 
of humanitarian assistance reached an unprecedented 
level. Internal and international conflicts, organized 
crime, poverty, drought and severe violations of human 
rights are among the causes of that evolution. In too 
many situations, the assistance offered by the United 
Nations system, in close cooperation with international 
non-governmental organizations and international 
donors, is the only hope of survival for many thousands 
of people. We commend and support such activities. 
Despite limited financial resources, we make efforts to 
contribute to the process. In that respect, I would like 
to mention the work of the Emergency Transit Centre 
in Timisoara, Romania. The Centre has proved to be 
a refuge, offering safety to persons in urgent need of 
international protection, thus creating humanitarian 
space. It is an already well-established link in the 
global resettlement process. We are pleased to see that 
similar structures have been replicated in other regions 
of the world, and we express our readiness to engage 
and share our experiences with them.

Allow me now to mention some of our expectations 
for United Nations activities in the year to come. The 
long-standing crisis in Syria continued over the past 
year, with increased violence that has claimed more 
than 100,000 victims and produced more than 5 million 
refugees. The harsh confrontations between the Syrian 
army and opposition forces, which ultimately led to the 



use of chemical weapons, have triggered the outrage 
and firm condemnation of the international community.

Romania has continuously stated that it is 
imperative for the international community to curb the 
escalation of violence in Syria. We favour a political 
solution under a Syrian-led transition process, based 
on the cooperation of all Syrian parties with the 
international community, with a view to preserving 
Syria’s territorial integrity. With the Security Council’s 
adoption yesterday of resolution 2118 (2013), Syria has 
been given another chance to return to the right path. 
We urge all parties to respect and act in accordance 
with the provisions of that resolution, which creates the 
conditions for a negotiated peace within the “Geneva 
II” process. In that new context, we call on all States 
not yet parties to the Chemical Weapons Convention 
to undertake the necessary internal measures to join it, 
in order to make sure that the use of such weapons in 
future is not only prohibited, but made impossible.

I would like to recognize yesterday’s historic call 
between President Rouhani and President Obama 
as a major breakthrough. The occurrence of such a 
one-on-one conversation after more than two decades 
of silence gives us hope that Iran’s nuclear programme 
will become more transparent and oriented towards 
energy alone. We await, with justifiable interest, the 
specific plan Minister Zarif will present in that respect 
in mid-October in Geneva.

United Nations peacekeeping operations and 
special political missions make a major contribution 
to achieving the goals of international peace, stability 
and security. We welcome the inclusion in the agenda of 
this General Assembly session of a new item devoted to 
special political missions, and we appreciate the report 
prepared by the Secretariat for that item. Member States 
will thereby have a possibility to exchange views and 
make proposals for policy measures in order to better 
adapt special political missions to the expectations of 
international, regional and local communities.

Romania welcomes and supports the efforts 
to coordinate, at the United Nations level, the 
multidimensional and cross-cutting rule-of-law 
approach. At the same time, my country supports the 
gradual implementation of the responsibility-to-protect 
concept, starting with regional capacity-building and 
early-warning and preventive functions.

The world is made up of regions, and each and 
every region faces its own challenges. Efforts to 
identify negotiated solutions to protracted conflicts 
in the Black Sea region — the Transnistrian region, 
Nagorno Karabakh, Abkhazia and Ossetia — should 
remain high on our agenda.

We believe that the actions of the United Nations 
in the field of peace and security could be enhanced 
through increased engagement with regional 
organizations. In some regions, we have already 
experienced the advantages of that kind of cooperation 
with regional organizations, whose activities are 
complementary to those of the United Nations system. 
As a strong advocate of the increased synergies between 
the United Nations system and regional organizations, I 
would like to bring to the attention of the Assembly the 
positive results obtained in recent years in promoting 
regional cooperation within the South-East European 
Cooperation Process.

Regional dialogue has time and time again proved 
to be the most efficient tool for overcoming the 
persisting differences of opinion among our countries. 
This is particularly true of South-East Europe, where 
regional cooperation is now more than ever crucial to 
further consolidating relations between countries and, 
at the same time, to developing the region itself.

Meeting the challenges of change and 
interdependence through regional cooperation 
represents the overriding priority of the years ahead 
for all the actors involved. The South-East European 
Process is the authentic voice of the region, as it is the 
only regional format that has significantly contributed, 
over the years, to the improvement of the overall relations 
among the participating States. Romania, which holds 
the chairmanship-in-office of the Process, will focus 
on results-oriented actions aimed at contributing, in the 
most concrete manner possible, to the development of 
the region.

As representatives of a country that has since 1990 
carried out a complex process of political, economic and 
democratic transition, we believe that the international 
community needs to support countries undergoing 
democratization processes. The challenges that such 
countries face are complex: promoting democratic 
governance and the rule of law; addressing specific 
aspects of past human rights violations; and promoting 
transitional justice. 

In order to make a contribution to that process, my 
delegation will put forward, during the current session 
of the General Assembly, a resolution on human rights, 



democracy and the rule of law in the context of the post-
2015 development agenda. Based on our experience 
in promoting, during the March 2012 session of the 
Human Rights Council, a similar resolution, which 
was widely supported by 127 sponsors, we are hopeful 
that our initiative will receive the same level of support 
from the General Assembly.

In concluding, I would like to reaffirm our 
commitment to the values and principles of 
multilateralism and to reiterate to the Assembly 
my country’s strong support for all of its efforts to 
implement the ambitious agenda ahead of us.
